DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopen Prosecution
In view of the Appeal Brief filed on 06/18/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments filed 06/18/21 with respects to claims 1-7, 10-16, and 18-20 in regards to Rosenbluth in view of Brandy, have been fully considered and found 
In light of this, prosecution is being reopened to address the new ground of rejection which is set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a ‘connecting assembly’ in claims 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farag, US20150230915, herein “Farag” in view of Leewood et al., US20080319530A1, herein “Leewood”.
Re. claim 1, Farag discloses an implant 30 ([0023], Fig. 1) the implant 30 comprising: 
(a) a proximal portion 32/40 defining a longitudinal profile (Fig. 1-2), the proximal portion 32/40 comprising: 
40 wherein the array of dilating bodies are dimensioned to bear radially outwardly against the Eustachian tube of the patient ([0025], 40 is self-expanding that are dimensioned to bear radially outwardly against the side wall of the blood vessels as best shown in Fig. 2), and 
(ii) a tether assembly 32 connecting adjacent dilating bodies of the array of dilating bodies 40 ([0024], tether assembly 32 is secured to one or more dilating bodies 40), wherein the tether assembly 32 is configured to allow restricted movement of the array of dilating bodies 40 to thereby change the longitudinal profile of the proximal portion 32/40 (Fig. 1-2, [0024]-[0026]); and 
(b) a distal portion 50 comprising an anchoring assembly 52, wherein the anchoring assembly comprises a plurality of barbs 52 configured to penetrate an isthmus of the Eustachian tube of the patient to thereby secure the implant in the Eustachian tube of the patient (Figs. 1-2, [0027]), 
wherein the proximal portion 32/40 and the distal portion 50 are configured to define a ventilation pathway between a middle ear and a nasopharynx of the patient while bearing radially outwardly against the Eustachian tube (Fig. 2, the proximal portion 32/40 and the distal portion 50 define a ventilation pathway).
But Farag is silent about the implant includes the proximal portion having the array of dilating bodies that is made of bio-absorbable materials. 
However, Leewood teaches a similar stent graft device and also teaches the use of a bio-absorbable polymer in substibution for biocompatible materials in stent graft device ([0035]).

Regarding the limitation configured to bear radially outwardly and dimensioned to bear radially outwardly against a Eustachian tube of a patient. It is noted that the implant 30 is capable of bearing radially outwardly against a Eustachian tube as the size of a Eustachian tube varies in different sized patients, particularly animals. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limiations. Ex parte Masham, 2 USPQ2d 1647 (1987), Farag as modified by Leewood meets the structural requirements of the claim and is therefore considered to be capable of use in a Eustachian tube of a patient. 
Alternatively, It would have been obvious to one having ordinary skill in the art before the effective filing date to scale the device of Farag to a smaller size since it has been held that limitations relating to the size of the device were not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (SEE MPEP 2144.04, IV, A).
Re. claim 2, Farag further discloses wherein the array of dilating bodies 40 are configured to transition between an expanded state and a compressed state ([0026], the dilating bodies 40 can change between an expanded configuration to a compressed configuration).
Re. claim 3, Farag further discloses wherein the array of dilating bodies 40 are resiliently biased toward the expanded state ([0025], dilating bodies 40 are flexible for self-expanding. This means that the dilating bodies 40 are resiliently biased toward their expanded configuration).
Re. claim 10, Farag further discloses wherein the distal portion 50 further comprises a distally extending suture member (as shown in Fig. 1-2, the distal portion 50 is also a stent that must be attached to the graft 32 by a suture 42 ([0029]). Suture 42 must be distally extending from the most distal portion of the graft (tether assembly) to connect the distal portion 50 with the graft).
Re. claim 11, Farag further discloses wherein the anchoring member 52 further comprises a plurality of barbs are connected to the distally extending suture member (Fig. 1-2, the barbs 52 are connected to the distally extending suture member via the distal portion 50).
Re. claim 12, Farag further discloses wherein the plurality of barbs are resilient (barbs 52 are resilient because it can be compressed within a delivery sheath as shown in Fig. 15, and expand outwardly to anchor the device to the vessel wall of the patient once deployed).
Re. claim 13, the combination of Farag and Leewood teaches every element of claim 1, Leewood also further teaches wherein the array of dilating bodies 100 further comprises a plurality of barbs 140 (Fig. 1A, [0045]). 
Re. claim 14, Farag further discloses wherein the array of dilating bodies 40 (54 is the same as 40) comprises at least five dilating bodies (Fig. 1-2, there are plurality of dilating bodies 40/54 and more than five).
Re. claim 15, Farag further discloses a sheath 202 (Fig. 15) configured to maintain the dilating bodies in a radially compressed state ([0038], Fig. 15, the delivery sheath maintains the implant 30 (that includes the dilating bodies 40) in a radially compressed state).
Re. claim 16, Farag further discloses a implant 30 ([0023], Fig. 1) configured bear radially outwardly against a Eustachian tube of a patient, the implant 30 comprising: 
(a) a proximal portion 32/40 defining a flexible longitudinal profile (Fig. 1-2), the proximal portion 32/40 comprising: 
(i) an array of dilating bodies 40, wherein the array dilating bodies are dimensioned to bear radially outwardly against the Eustachian tube of the patient ([0025], 40 is self-expanding that are dimensioned to bear radially outwardly against the side wall of the blood vessels as best shown in Fig. 2), and 
(ii) a connecting assembly 32 connecting adjacent bioabsorbable dilating bodies of the array of bio-absorbable dilating bodies 40 ([0024], connecting assembly 32 is secured to one or more dilating bodies 40), wherein the connecting assembly 32 is configured to allow restricted movement of the array of dilating bodies 40 relative to other dilating bodies in the of dilating bodies (Fig. 1-2, [0024]-[0026]); and 
(b) a distal portion 50 comprising an anchoring assembly 52, wherein the anchoring assembly comprises a barb 52 configured to engage and penetrate the 30 to the Eustachian tube (Figs. 1-2, [0027]), 
wherein the proximal portion 32/40 and the distal portion 50 are configured to define a ventilation pathway along the entire length of the Eustachian tube of the patient while initially implanted (Fig. 2, the proximal portion 32/40 and the distal portion 50 define a ventilation pathway).
But Farag is silent about the implant includes the proximal portion having the array of dilating bodies that is made of bio-absorbable materials. 
However, Leewood teaches a similar stent graft device and also teaches the use of a bio-absorbable polymer in substitution for biocompatible materials in stent graft device ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the proximal portion of the Farag’s device to make the array of dilating bodies with the same bioasorbable material as taught and suggested by Leewood as an alternate known material that can be used in the stent graft devices. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding the limitation configured to bear radially outwardly and dimensioned to bear radially outwardly against a Eustachian tube of a patient. It is noted that the implant 30 is capable of bearing radially outwardly against a Eustachian tube as the size of a Eustachian tube varies in different sized patients, particularly animals. It has been held that a recitation with respect to the manner in which a claimed apparatus is 
Alternatively, It would have been obvious to one having ordinary skill in the art before the effective filing date to scale the device of Farag to a smaller size since it has been held that limitations relating to the size of the device were not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (SEE MPEP 2144.04, IV, A).
Re. claim 18, Farag further discloses wherein the array of bio- absorbable dilating bodies are resiliently flexible ([0025], dilating bodies 40 are flexible for self-expanding. This means that the dilating bodies 40 are resiliently biased toward their expanded configuration).
Re. claim 19, Farag further discloses wherein the distal portion 50 further comprise a distally extending suture 42 (as shown in Fig. 1-2, the distal portion 50 is also a stent that must be attached to the graft 32 by a suture 42 ([0042]). Suture 42 extends longitudinally and thus extends proximally to distally).
Re. claim 20, Farag discloses an implant 30 ([0023], Fig. 1) configured to bear radially outwardly against a Eustachian tube of a patient, the implant 30 comprising: 
(a) a proximal portion 32/40 defining a longitudinal profile (Fig. 1-2), the proximal portion 32/40 comprising an array of dilating bodies 40, wherein the array of dilating bodies 40 are dimensioned to bear radially outwardly against the Eustachian tube of the patient ([0025], 40 is self-expanding that are dimensioned to bear radially outwardly against the side wall of the blood vessels as best shown in Fig. 2), wherein the array of dilating bodies 40 are attached to adjacent dilating bodies 40 such that each dilating body 40 in the array of dilating bodies 40 may move relative to each other to change the longitudinal profile of the proximal portion 32/40 (Fig. 1-2, [0024]-[0026]); and 
(b) a distal portion 50 comprising an anchoring assembly 52, wherein the anchoring assembly comprises a plurality of resilient barbs 52 (barbs 52 are resilient because it can be compressed within a delivery sheath as shown in Fig. 15, and expand outwardly to anchor the device to the vessel wall of the patient once deployed) configured to penetrate an isthmus of the Eustachian tube of the patient to secure the implant 30 in the Eustachian tube of the patient (Figs. 1-2, [0027]), 
wherein the proximal portion 32/40 and the distal portion 50 are configured to define a ventilation pathway between a first end and a second end of the Eustachian tube while the implant is secured to the Eustachian tube (Fig. 2, the proximal portion 32/40 and the distal portion 50 define a ventilation pathway).
But Farag is silent about the implant includes the proximal portion having the array of dilating bodies that is made of bio-absorbable materials. 
However, Leewood teaches a similar stent graft device and also teaches the use of a bio-absorbable polymer in substitution for biocompatible materials in stent graft device ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the proximal portion of the Farag’s device to make the array of dilating bodies with the same bioasorbable 
Regarding the limitation configured to bear radially outwardly and dimensioned to bear radially outwardly against a Eustachian tube of a patient. It is noted that the implant 30 is capable of bearing radially outwardly against a Eustachian tube as the size of a Eustachian tube varies in different sized patients, particularly animals. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limiations. Ex parte Masham, 2 USPQ2d 1647 (1987), Farag as modified by Leewood meets the structural requirements of the claim and is therefore considered to be capable of use in a Eustachian tube of a patient. 
Alternatively, It would have been obvious to one having ordinary skill in the art before the effective filing date to scale the device of Farag to a smaller size since it has been held that limitations relating to the size of the device were not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (SEE MPEP 2144.04, IV, A).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farag, in view of Leewood further in view of Duerig, US20010001317A1, herein “Duerig”.
Re. claim 4, as applied to claim 1, except Farag is slient about wherein the array of dilating bodies comprises a plurality of spheres.
([0052]) including the metallic radiopaque markers which are spheres 300 in order to provide visualization of stent to ensure proper placement (Abstract, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the radiopaque markers comprising the spheres as taught and suggested in Dueriq to the stent of the Farag’s device in order to provide visualization of stent to ensure proper placement.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farag, in view of Leewood further in view of Clerc, US20020165601A1, herein “Clerc”.
Re. claim 6, as applied to claim 1, modified Farag discloses wherein the tether assembly 32 comprises a plurality of bio-compatible suture elements ([0023], tether assembly 32 is made of biocompatible graft material which is fabricated by plurality of polyesters (sutures) that are woven together. Therefore, the body of tether assembly 32 is the suture element as required). But Farag is silent about the suture elements are made of bio-absorbable. 
However, Clerc teaches a similar stent-graft device wherein the graft (tether assembly) 106 (Fig. 2A) is made with braided fabric that are bioabsorbable materials ([0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the tether assembly (graft) of the Farag’s device to make the tether assembly (graft) with the same bioasorbable material as taught and suggested by Clerc as an alternate known material 
Re. claim 7, as applied to claim 6, modified Farag further discloses wherein at least one bio-absorbable suture element in the plurality of bio-absorbable suture elements extends between adjacent dilating bodies (Farag’s Fig. 1 shows that the suture element of the tether assembly 32 (which is the body of 32) extends between one dilating bodie 40 to the adjacent dilating body 40. As modified by Clerc, the bio-absorbable suture element of Farag’s device meets the requirement of the claimed element).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farag, in view of Leewood further in view of Armstrong et al., US20130131780, herein “Armstrong”.
Re. claim 8, as applied in claim 1, except Farag in view of Leewood is silent about wherein the array of dilating bodies are coated with a therapeutic agent.
However, Armstrong teaches a similar stent graft device wherein the stent (dilating bodies) includes a therapeutic coating agents such as drugs, radiation to provide the delivery of drugs or other therapeutic substances to treat the body lumen ([0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the therapeutic coating agents as taught and suggested by Armstrong’s device on the stent (dilating bodies) of Farag’s device in 
Re. claim 17, as applied in claim 16, except Farag in view of Leewood is silent about wherein the connecting assembly is coated in a therapeutic agent.
However, Armstrong teaches a similar stent graft device wherein the graft (connecting assembly) includes a therapeutic coating agents such as drugs, radiation to provide the delivery of drugs or other therapeutic substances ([0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the therapeutic coating agents as taught and suggested by Armstrong’s device on the stent (dilating bodies) of Farag’s device in order to provide the delivery of drugs or other therapeutic substances, a well-known benefit in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farag, in view of Leewood further in view of Taheri et al., US 20050107867, herein “Taheri”.
Re. claim 9, as applied in claim 1, except Farag is silent about wherein the array of dilating bodies further comprises a therapeutic agent embedded into the bio-absorbable material.
However, Taheri teaches a similar stent device wherein the stent (dilating bodies) is made of bio-absorbable material wherein drugs or radioactive substances (therapeutic agents) are impregnated within the bio-absorbable material in order to provide the benefit of delivery of drugs or therapeutic substances ([0040]).
.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re. claim 5, the prior arts fail to disclose, teach, or suggest the bio-absorbable implant configured to bear radially outwardly against a Eustachian tube of a patient as claimed including the combination of the proximal portion having the array of spherical bio-absorbable dilating bodies and the tether assembly, the distal portion comprising an anchoring assembly which comprises a plurality of barbs and wherein each spherical dilating body has an outer diameter dimensioned at or between approximately 1 millimeters and approximately 5 millimeters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771